 1   AARON D. FORD
       Attorney General
 2   HEATHER D. PROCTER (Bar No. 8621)
       Chief Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1271
     Fax: (775) 684-1108
 6   hprocter@ag.nv.gov
     Attorney for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   LEONARD W. HILL,                                           Case No. 2:17-cv-000155-APG-VCF
11              Petitioner,                                      UNOPPOSED MOTION FOR
                                                              ENLARGEMENT OF TIME (SECOND
12   vs.                                                               REQUEST)
13   BRIAN WILLIAMS, et al.,
14              Respondent.
15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a forty-five (45) day enlargement of time, to

17   and including March 28, 2019, in which to file and serve their response to Hill’s opposition to motion to

18   dismiss.

19          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

20   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

21   other materials on file herein.

22          There has been one prior enlargement of Respondents’ time to file said reply, and this motion is

23   made in good faith and not for the purposes of delay.

24          RESPECTFULLY SUBMITTED this 11th day of February, 2019.

25                                                       AARON D. FORD
                                                         Attorney General
26
                                                  By:    /s/ Heather D. Procter
27                                                       HEATHER D. PROCTER (Bar No. 8621)
                                                         Chief Deputy Attorney General
28

                                                        -1-
 1   AARON D. FORD
       Attorney General
 2   HEATHER D. PROCTER (Bar No. 8621)
       Chief Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1271
     Fax: (775) 684-1108
 6   hprocter@ag.nv.gov
     Attorney for Respondents
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   LEONARD W. HILL,                                                Case No. 2:17-cv-000155-APG-VCF
11            Petitioner,                                            DECLARATION OF COUNSEL
12   vs.
13   BRIAN WILLIAMS, et al.,
14            Respondent.
15   STATE OF NEVADA                 )
                                     : ss.
16   CARSON CITY                     )
17           I, HEATHER D. PROCTER, hereby states, based on personal knowledge and/or information

18   and belief, that the assertions of this declaration are true:

19           1.      I am a Senior Deputy Attorney General employed by the Attorney General’s Office of the

20   State of Nevada in the Bureau of Criminal Justice, Post-Conviction Unit, and I make this declaration on

21   behalf of Respondents’ motion for enlargement of time.

22           2.      By this motion, I am requesting a forty-five (45) day enlargement of time, to and including

23   March 28, 2019, to respond to Hill’s opposition to motion to dismiss. This is my second request for

24   enlargement.

25           3.      The response is currently due February 11, 2019.

26           4.      Since my first enlargement, I have been involved in defending federal and state petitions,

27   including Atkins v. Filson (2:02-cv-1348-JCM-PAL) (death penalty); Grow v. Dzurenda (3:17-cv-0637-

28   MMD-WGC); Guzman v. Nevada Attorney General (3:17-cv-0515-HDM-CBC); Hidalgo v. LeGrand

                                                           -2-
 1   (3:16-cv-0618-MMD-WGC); Hidalgo v. Baca (3:18-cv-0153-MMD-CBC); McClain v. Williams (2:17-

 2   cv-0753-RFB-NJK); McNair v. Baca (3:18-cv-0308-HDM-CBC); and numerous state habeas actions

 3   and extraditions. I was out of the office January 31 to February 1, 2019, and February 5-8, 2019, on

 4   annual leave and to work in other locations. In addition, I was recently promoted to Chief Deputy

 5   Attorney General, which has required addressing numerous new administrative functions. As such, I

 6   request a forty-five (45) day enlargement of time, to and including March 28, 2019, to respond to Hill’s

 7   opposition to motion to dismiss.

 8          5.      This motion for enlargement of time is made in good faith and not for the purpose of

 9   unduly delaying the ultimate disposition of this case.

10          6.      I contacted the assigned Federal Public Defender, Kimberly Sandberg, who has no

11   objection to this enlargement.

12          Pursuant to 28 U.S.C. § 1746, Declarant herein certifies, under penalty of perjury, that the

13   foregoing is true and correct.
                                                   /s/ Heather D. Procter
14                                                         HEATHER D. PROCTER
15

16

17                                                   ORDER

18   IT IS SO ORDERED.

19   Dated this ____
            IT IS SOday of ___________________________, 2018
                     ORDERED.
20

21                                                        DISTRICT COURT DISTRICT
                                                          UNITED STATES    JUDGE    JUDGE
22                                                        Dated: February 11, 2019.

23

24

25

26

27

28

                                                         -3-
